Citation Nr: 9909045	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-10 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active service from October 1950 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which granted the veteran service 
connection and assigned him a 10 percent evaluation for PTSD 
effective December 1996.  In August 1998, the RO increased 
the evaluation to 30 percent effective December 1996.


REMAND

A review of the record reveals that in a notice of 
disagreement received in April 1998, the veteran mentioned 
that he had been receiving treatment at the Louisville VA 
Medical Center (VAMC) and Dupont mental health clinic 
(Dupont).  Thereafter, the RO obtained and associated with 
the claims file treatment records from VAMC, but not from 
Dupont.  In a statement dated September 1998, the veteran 
requested that the RO review his treatment records from 
Dupont.  He indicated that they were pertinent because they 
showed that his physician doubled his medication and 
additionally prescribed Valium for his psychological 
disability. 

As the veteran has placed VA on notice of the existence of 
relevant evidence in support of his claim for an increased 
rating for service-connected PTSD, the Board finds that 
further development is warranted.  See 38 U.S.C.A. § 5107(a).  
Accordingly, this case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization , the RO should obtain and 
associate with the claims file any and 
all records pertaining to the treatment 
of the veteran from the Dupont mental 
health clinic.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate period of 
time to respond before the appeal is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
information and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  However, no action is required of the 
veteran unless he is otherwise notified.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 2 -


